





THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
MEDIJANE HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




MEDIJANE HOLDINGS, INC.




WARRANT TO PURCHASE SHARES OF COMMON STOCK




1.

Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the Initial
Cash Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by MEDIJANE HOLDINGS, INC., a
Nevada corporation (“Company”); TYPENEX CO-INVESTMENT, LLC, a Utah limited
liability company, its successors and/or registered assigns (“Investor”), is
hereby granted the right to purchase at any time on or after the Issue Date (as
defined below) until the date which is the last calendar day of the month in
which the fifth anniversary of the Issue Date occurs (the “Expiration Date”), a
number of fully paid and non-assessable shares (the “Warrant Shares”) of
Company’s common stock, par value $0.001 per share (the “Common Stock”), equal
to $552,500.00 divided by the Market Price (as defined in the Note, as of the
Issue Date), as such number may be adjusted from time to time pursuant to the
terms and conditions of this Warrant to Purchase Shares of Common Stock (this
“Warrant”).  This Warrant is being issued pursuant to the terms of that certain
Securities Purchase Agreement dated June 24, 2014, to which Company and Investor
are parties (as the same may be amended from time to time, the “Purchase
Agreement”).

Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

This Warrant was originally issued to Investor on June 24, 2014 (the “Issue
Date”).

2.

Exercise of Warrant.

2.1.

General.

(a)

This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to Company (either by delivery to
Company or by email or facsimile transmission) a completed and duly executed
Notice of Exercise substantially in the form attached to this Warrant as Exhibit
A (the “Notice of Exercise”). The date such Notice of Exercise is either faxed,
emailed or delivered to Company shall be the “Exercise Date,” provided that, if
such exercise represents the full exercise of the outstanding balance of the
Warrant, Investor shall tender this Warrant to Company within five (5) Trading
Days thereafter, but only if the Warrant Shares to be delivered pursuant to the
Notice of Exercise have been delivered to Investor as of such date.  The Notice
of Exercise shall be executed by Investor and shall indicate (i) the number of
Delivery Shares (as defined below) to be issued pursuant to such exercise, and
(ii) if applicable (as provided below), whether the exercise is a cashless
exercise.

For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.

(b)

Notwithstanding any other provision contained herein or in any other Transaction
Document  to the contrary, at any time prior to the Expiration Date, Investor
may elect a “cashless” exercise of this Warrant for any Warrant Shares whereby
Investor shall be entitled to receive a number of shares of Common Stock equal
to (i) the excess of the Current Market Value (as defined below) over the
aggregate Exercise Price of the Exercise Shares (as defined below), divided by
(ii) the Adjusted Price of the Common Stock (as defined below).

For the purposes of this Warrant, the following terms shall have the following
meanings:

“Adjusted Price of the Common Stock” shall mean the lower of (i) the Conversion
Price (as defined in the Note), as such Conversion Price may be adjusted from
time to time pursuant to the terms of the Note (solely for the purpose of
determining the then-current Conversion Price under this definition of “Adjusted
Price of the Common Stock,” each cashless exercise of this Warrant shall be
deemed a conversion under the Note), and (ii) the Market Price (as defined in
the Note), without regard to whether the Note remains outstanding or has been
fully repaid, cancelled or otherwise retired, on any relevant Exercise Date.

“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of Exercise Shares
specified in the applicable Notice of Exercise.

“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
Investor and reasonably acceptable to Company) (“Bloomberg”) for the relevant
date.

“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.

“Exercise Price” shall mean $1.00 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.

“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by Investor.  By way of illustration only and without limiting the
foregoing, if (i) the Warrant is initially exercisable for 4,180,000 Warrant
Shares and Investor has not previously exercised the Warrant, and (ii) Investor
were to make a cashless exercise with respect to 5,000 Warrant Shares pursuant
to which 6,000 Delivery Shares would be issuable to Investor, then (1) the
Warrant shall be deemed to have been exercised with respect to 5,000 Exercise
Shares, (2) the Warrant would remain exercisable for 4,175,000 Warrant Shares,
and (3) the Warrant shall be deemed to have been exercised with respect to 6,000
Delivery Shares.

“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; and (ii) the VWAP (as defined
below) of the Common Stock for the Trading Day that is two (2) Trading Days
prior to the Exercise Date.

“Note” shall mean that certain Secured Convertible Promissory Note issued by
Company to Investor pursuant to the Purchase Agreement, as the same may be
amended from time to time, and including any promissory note(s) that replace or
are exchanged for such referenced promissory note.

“Transaction Documents” or “Transaction Document” shall have the meaning set
forth in the Purchase Agreement.

“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

(c)

If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of
Investor, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by Company at the request of Investor.

(d)

Upon the appropriate payment to Company, if any, of the Exercise Price for the
Delivery Shares, Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), deliver or
cause Company’s Transfer Agent to deliver the applicable Delivery Shares
electronically via the Deposit/Withdrawal at Custodian (“DWAC”) system to the
account designated by Investor on the Notice of Exercise.  If for any reason
Company is not able to so deliver the Delivery Shares via the DWAC system,
notwithstanding its best efforts to do so, such shall constitute a breach of
this Warrant (and thus an Event of Default under the Note), and Company shall
instead, on or before the applicable date set forth above in this subsection,
issue and deliver to Investor or its broker (as designated in the Notice of
Exercise), via reputable overnight courier, a certificate, registered in the
name of Investor or its designee, representing the applicable number of Delivery
Shares. For the avoidance of doubt, Company has not met its obligation to
deliver Delivery Shares within the required timeframe set forth above unless
Investor or its broker, as applicable, has actually received the Delivery Shares
(whether electronically or in certificated form) no later than the close of
business on the latest possible delivery date pursuant to the terms set forth
above.

(e)

If Delivery Shares are delivered later than as required under subsection (d)
immediately above, Company agrees to pay, in addition to all other remedies
available to Investor in the Transaction Documents, a late charge equal to the
greater of (i) $500.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to Investor on a timely basis and to which
Investor is entitled multiplied by (2) the closing bid price of the Common Stock
on the Trading Day immediately preceding the last possible date which Company
could have issued such shares of Common Stock to Investor without violating this
Warrant, per Trading Day until such Delivery Shares are delivered (the “Late
Fees”). Company shall pay any Late Fees incurred under this subsection in
immediately available funds upon demand; provided, however, that, at the option
of Investor (without notice to Company), such amount owed may be added to the
principal amount of the Note.  Furthermore, in addition to any other remedies
which may be available to Investor, in the event that Company fails for any
reason to effect delivery of the Delivery Shares as required under subsection
(d) immediately above, Investor may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to Company, whereupon Company
and Investor shall each be restored to their respective positions immediately
prior to the exercise of the relevant portion of this Warrant, except that the
Late Fees described above shall be payable through the date notice of revocation
or rescission is given to Company. Finally, as liquidated damages in the event
Company fails to deliver any Delivery Shares to Investor for a period of ninety
(90) days from the Delivery Date, Investor may elect, in its sole discretion, to
stop the accumulation of the Late Fees as of such date and require Company to
pay to Investor a cash amount equal to (i) the total amount of all Late Fees
that have accumulated prior to the date of Investor’s election, plus (ii) the
product of the number of Delivery Shares deliverable to Investor on such date if
it were to exercise this Warrant with respect to the remaining number of
Exercise Shares as of such date multiplied by the closing price of the Common
Stock on the Delivery Date (the “Cash Settlement Amount”). At such time that
Investor makes an election to require Company to pay to it the Cash Settlement
Amount, such obligation of Company shall be a valid and binding obligation of
Company and shall for all purposes be deemed to be a debt obligation of Company
owed to Investor as of the date it makes such election. Upon Company’s payment
of the Cash Settlement Amount to Investor, the Warrant shall be deemed to have
been satisfied and Investor shall return the original Warrant to Company for
cancellation. In addition, and for the avoidance of doubt, even if Company could
not deliver the number of Delivery Shares deliverable to Investor if it were to
exercise this Warrant with respect to the remaining number of Exercise Shares on
the date of repayment due to the provisions of Section , the provisions of
Section  will not apply with respect to Company’s payment of the Cash Settlement
Amount.

(f)

Investor shall be deemed to be the holder of the Delivery Shares issuable to it
in accordance with the provisions of this Section 2.1 on the Exercise Date.

2.2.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Warrant or the other Transaction Documents, if at any time Investor shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to own a
number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (the “Maximum Percentage”), Company must not issue to
Investor shares of the Common Stock which would exceed the Maximum Percentage.
The shares of Common Stock issuable to Investor that would cause the Maximum
Percentage to be exceeded are referred to herein as the “Ownership Limitation
Shares”. Company will reserve the Ownership Limitation Shares for the exclusive
benefit of Investor. From time to time, Investor may notify Company in writing
of the number of the Ownership Limitation Shares that may be issued to Investor
without causing Investor to exceed the Maximum Percentage. Upon receipt of such
notice, Company shall be unconditionally obligated to immediately issue such
designated shares to Investor, with a corresponding reduction in the number of
the Ownership Limitation Shares. Notwithstanding the forgoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
of the Common Stock is less than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term “4.99%” is replaced with “9.99%”
pursuant to the preceding sentence, such change to “9.99%” shall be permanent.
For purposes of this Warrant, the term “Market Capitalization of the Common
Stock” shall mean the product equal to (A) the average VWAP (as defined in the
Note) of the Common Stock for the immediately preceding fifteen (15) Trading
Days, multiplied by (B) the aggregate number of outstanding shares of Common
Stock as reported on Company’s most recently filed Form 10-Q or Form 10-K.  By
written notice to Company, Investor may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 61-day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Investor.

3.

Mutilation or Loss of Warrant. Upon receipt by Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant, and (in the
case of loss, theft or destruction) receipt of reasonably satisfactory
indemnification, and (in the case of mutilation) upon surrender and cancellation
of this Warrant, Company will execute and deliver to Investor a new Warrant of
like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

4.

Rights of Investor. Investor shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in Company, either at law or in equity,
and the rights of Investor with respect to or arising under this Warrant are
limited to those expressed in this Warrant and are not enforceable against
Company except to the extent set forth herein.

5.

Protection Against Dilution and Other Adjustments.

5.1.

Capital Adjustments.  If Company shall at any time prior to the expiration of
this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable upon the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination.  Appropriate adjustments shall also be made to the
Exercise Price, Conversion Price (in the event of a cashless exercise), and
other applicable amounts, but the aggregate purchase price payable for the total
number of Warrant Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 5.1 shall become effective
automatically at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.

5.2.

Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

5.3.

Subsequent Equity Sales. If Company or any subsidiary thereof, as applicable, at
any time and from time to time while this Warrant is outstanding, shall sell or
grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of, sell or issue (or announce any offer, sale, grant or any
option to purchase or other disposition of) any Common Stock (including any
Common Stock issued under the Note, whether upon any type of conversion or any
Deemed Issuance (as defined in the Note)), preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities
which are convertible into or exercisable for shares of Common Stock (together
herein referred to as “Equity Securities”), at an effective price per share less
than the Exercise Price (such lower price, the “Base Share Price” and such
issuance collectively, a “Dilutive Issuance”) (if the holder of the Common Stock
or Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then (a) the Exercise Price shall
be reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares Investor could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price.  Such adjustments shall be made whenever such
Common Stock or Equity Securities are issued. Company shall notify Investor, in
writing, no later than the Trading Day following the issuance of any Common
Stock or Equity Securities subject to this Section 5.3, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price, or other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not Company provides a Dilutive Issuance
Notice pursuant to this Section 5.3, upon the occurrence of any Dilutive
Issuance, after the date of such Dilutive Issuance, Investor is entitled to
receive the increased number of Warrant Shares provided for in subsection (b)
above at an Exercise Price equal to the Base Share Price regardless of whether
Investor accurately refers to the Base Share Price in the Notice of Exercise.
 Additionally, following the occurrence of a Dilutive Issuance, all references
in this Warrant to “Warrant Shares” shall be a reference to the Warrant Shares
as increased pursuant to subsection (b) above, and all references in this
Warrant to “Exercise Price” shall be a reference to the Exercise Price as
reduced pursuant to subsection (a) above, as the same may occur from time to
time hereunder.

5.4.

Notice of Adjustment. Without limiting any other provision contained herein,
when any adjustment is required to be made in the number or kind of shares
purchasable upon exercise of this Warrant, or in the Exercise Price, pursuant to
the terms hereof, Company shall promptly notify Investor of such event and of
the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.

5.5.

Exceptions to Adjustment.  Notwithstanding the provisions of Sections 5.3 and
5.4, no adjustment to the Exercise Price shall be effected as a result of an
Excepted Issuance.  “Excepted Issuances” shall mean, collectively, (a) Company’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as any such issuances are not for the purpose of
raising capital and in which holders of such securities or debt are not at any
time granted registration rights, and (b) Company’s issuance of Common Stock or
the issuance or grant of options to purchase Common Stock to employees,
directors, officers and consultants, authorized by Company’s board of directors
pursuant to plans or agreements which are authorized, constituted or in effect
as of the Issue Date.  

6.

Certificate as to Adjustments. In each case of any adjustment or readjustment in
the shares of Common Stock issuable on the exercise of this Warrant, Company at
its expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of this Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by Company for any additional shares of Common Stock issued or
sold or deemed to have been issued or sold, (b) the number of shares of Common
Stock outstanding or deemed to be outstanding, and (c) the Exercise Price and
the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. Company will forthwith mail
a copy of each such certificate to Investor and any Warrant Agent (as defined
below) appointed pursuant to Section 8 hereof.  Nothing in this Section 6 shall
be deemed to limit any other provision contained herein.

7.

Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. None of the Warrant Shares
may be sold, transferred, pledged or hypothecated without (a) an effective
registration statement under the 1933 Act relating to such security or (b) an
opinion of counsel reasonably satisfactory to Company that registration is not
required under the 1933 Act; provided, however, that the foregoing restrictions
on transfer shall not apply to the transfer of any security to an affiliate of
Investor. Until such time as registration has occurred under the 1933 Act, each
certificate for this Warrant and any Warrant Shares shall contain a legend, in
form and substance satisfactory to counsel for Company, setting forth the
restrictions on transfer contained in this Section 7. Any such transfer shall be
accompanied by a transferor assignment substantially in the form attached to
this Warrant as Exhibit B (the “Transferor Assignment”), executed by the
transferor and the transferee and submitted to Company. Upon receipt of the duly
executed Transferor Assignment, Company shall register the transferee thereon as
the new holder on the books and records of Company and such transferee shall be
deemed a “registered holder” or “registered assign” for all purposes hereunder,
and shall have all the rights of Investor.

8.

Warrant Agent. Company may, by written notice to Investor, appoint an agent (a
“Warrant Agent”) for the purpose of issuing shares of Common Stock on the
exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.

9.

Transfer on Company’s Books. Until this Warrant is transferred on the books of
Company, Company may treat Investor as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

10.

Notices.  Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.

11.

Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and all the other Transaction
Documents, taken together, contain the full understanding of the parties hereto
with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings with respect to the
subject matter hereof and thereof other than as expressly contained herein and
therein.

12.

Governing Law.  This Warrant shall be governed by and interpreted in accordance
with the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws.

13.

Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED
BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS
RIGHT TO DEMAND TRIAL BY JURY.

14.

Purchase Agreement; Arbitration of Disputes. This Warrant is subject to the
terms, conditions and general provisions of the Purchase Agreement and the other
Transaction Documents, including without limitation the Arbitration Provisions
set forth as an Exhibit to the Purchase Agreement.

15.

Remedies.  The remedies at law of Investor under this Warrant in the event of
any default or threatened default by Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to Investor in the Transaction
Documents, at law or equity, to the fullest extent permitted by law, such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.

16.

Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signatures delivered via facsimile or email shall be considered
original signatures for all purposes hereof.

17.

Attorneys’ Fees.  In the event of any arbitration, litigation or dispute arising
from this Warrant, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

18.

Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

19.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Warrant.

20.

Descriptive Headings.  Descriptive headings of the sections of this Warrant are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

[Remainder of page intentionally left blank; signature page follows]





1













IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.




COMPANY:




MEDIJANE HOLDINGS, INC.







By:

Printed Name:

Title:








[Signature Page to Warrant]













EXHIBIT A




NOTICE OF EXERCISE OF WARRANT




TO:

MEDIJANE HOLDINGS, INC.

ATTN: _______________

VIA FAX TO: (    )______________




The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of June 24, 2014 (the
“Warrant”), to purchase                   shares of the common stock, $0.001 par
value (“Common Stock”), of MEDIJANE HOLDINGS, INC., and tenders herewith payment
in accordance with Section 2 of the Warrant, as follows:




_______

CASH: $__________________________ = (Exercise Price x Delivery Shares)




_______

Payment is being made by:

_____

enclosed check

_____

wire transfer

_____

other




_______

CASHLESS EXERCISE:




Net number of Delivery Shares to be issued to Investor: ______*




* based on:

Current Market Value - (Exercise Price x Exercise Shares)

    Adjusted Price of the Common Stock




Where:

Market Price of the Common Stock [“MP”]

    =

$____________

Exercise Shares



    =

_____________

Current Market Value [MP x Exercise Shares]

    =

$____________

Exercise Price



    =

$____________

Adjusted Price of the Common Stock

    =

$____________




Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.




It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.




As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the fax number and officer indicated above.




If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.




To the extent the Delivery Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Delivery Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:




_____________________________________

_____________________________________

_____________________________________







 

Dated:

_____________________




___________________________

[Name of Investor]




By:________________________








Exhibit A to Warrant, Page 1










EXHIBIT B




FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of the Warrant)




For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of June 24, 2014 (the
“Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of MEDIJANE HOLDINGS, INC. specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person
attorney-in-fact to transfer the undersigned’s respective right on the books of
MEDIJANE HOLDINGS, INC. with full power of substitution.




Transferees

Percentage Transferred   

Number Transferred













Dated:___________, ______




______________________________

[Transferor Name must conform to the name of Investor as specified on the face
of the Warrant]




By: ___________________________

Name: _________________________




Signed in the presence of:




_________________________

(Name)







ACCEPTED AND AGREED:




_________________________

[TRANSFEREE]




By: _______________________

Name: _____________________





Exhibit B to Warrant, Page 1


